Fourth Court of Appeals
                               San Antonio, Texas
                                      June 20, 2018

                                  No. 04-17-00810-CV

                                  CODY, TEXAS, L.P.,
                                      Appellant

                                            v.

                             BPL EXPLORATION, LTD.,
                                     Appellee

                From the 49th Judicial District Court, Zapata County, Texas
                                  Trial Court No. 8,665
                        Honorable Jose A. Lopez, Judge Presiding


                                     ORDER

      Appellee’s Motion for Leave to File Amended Brief is hereby GRANTED.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court